DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/16/22 have been fully considered but they are not persuasive.  With respect to the rejection of claims 31-42, Applicant argues that the cited combination of references does not disclose the features recited in claims 31 (and analogously in claim 37) of “determining a state of the space based on the reconstructed frequency-domain channel responses.”  In response, Aytur discloses generating a reconstructed frequency-domain channel response, but does not teach determining a state of the space based on the reconstructed frequency-domain channel responses.  It is noted that the specification of the instant application equates a space to a “propagation environment” (see ¶ [0021]).  In view of that understanding, Lau was introduced for disclosing the determination of a state of a channel [i.e. channel state information CSI)] based on a calculated channel estimate (i.e. see ¶ [0081]), where a channel is understood to correspond to a propagation environment (i.e. see Aytur, ¶ [0003]).  Accordingly, Lau discloses determining channel state information, which corresponds to a “state of a space” or a state of a “channel environment.”  The teachings of Lau, that a channel state may be derived from a channel response/estimate, may be combined with the teachings of estimating a frequency-domain channel response of Aytur, to teach: “determining a state of the space based on the reconstructed frequency-domain channel responses,” as recited in claims 31 and 37, thereby rendering the claims obvious.  For these reasons, Applicant’s arguments that Aytur in combination with Lau fail to disclose the recited claim limitations are found unpersuasive.
With respect to the rejection of claims 43-54, Applicant argues that the cited combination of references does not disclose the features recited in claims 43 (and analogously in claim 49) of “detecting a motion of an object in the space based on the set of reconstructed frequency-domain channel responses.”  In response, it is noted that the Dash reference was introduced to disclose determining a channel estimate for each of a set of wireless signals, where channel estimates are used for motion detection of an object (see ¶¶ [0100]-[0101]).  As Aytur discloses determining a frequency-domain channel response, and Dash discloses use of channel state information (CSI) in spatial diagnosis services such as motion detection (¶ [0140]), where CSI corresponds to information about a channel (i.e. channel estimates), one skilled in the art would recognize that channel estimation based motion detection, as taught by Dash, may be combined with the channel estimation process of Aytur to teach: “detecting a motion of an object in the space based on the set of reconstructed frequency-domain channel responses,” as recited in claims 43 and 49, thereby rendering the claims obvious.  For these reasons, Applicant’s arguments that Aytur in combination with Dash fail to disclose the recited claim limitations are found unpersuasive.
In view of the above, the rejection of clams 31-54 under 35 U.S.C. 103 is maintained.
Regarding the double patenting rejections presented in the prior Office action, Applicant has asked that the rejection be held in abeyance.  As the Examiner does not have authority to hold a double patenting rejection in abeyance, and since a Terminal Disclaimer has not been filed in the application, the double patenting rejection is also maintained. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 9, 10, 11, 13, 14, 19 and 20 of U.S. Patent No. 11,070,399. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the '399 Patent anticipate/render obvious the corresponding instant application claims.
Regarding claims 31 and 43 of the instant application, see claim 1 of the '399 Patent.
Regarding claims 32-34 and 44-46 of the instant application, see claims 3 and 4 of the '399 Patent.
Regarding claims 35 and 47 of the instant application, see claim 9 of the '399 Patent.
Regarding claims 36 and 48 of the instant application, see claim 10 of the '399 Patent.
Regarding claims 37 and 49 of the instant application, see claim 11 of the '399 Patent.
Regarding claims 38-40 and 50-52 of the instant application, see claims 13 and 14 of the '399 Patent.
Regarding claims 41 and 53 of the instant application, see claim 19 of the '399 Patent.
Regarding claims 42 and 54 of the instant application, see claim 20 of the '399 Patent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-42 are rejected under 35 U.S.C. 103 as being unpatentable over Aytur et al. U.S. Patent App. Pub. No. 2007/0280366 in view of Lau et al. U.S. Patent App. Pub. No. 2016/0365913.
Regarding claims 31 and 37, Aytur discloses a method and device (i.e. receiver –  Fig. 1) used in a communication system and shown to include a number of elements including controller 127, and thus inherently includes a processor and associated memory, the device configured to perform operations comprising: obtaining a frequency-domain channel response based on a wireless signal transmitted through a space, as channel estimation is performed by channel estimation block 211 on a frequency domain signal (see Fig. 2, ¶ [0026]), generating a time-domain channel response based on the frequency-domain channel response, as IFFT 213 transforms the frequency-domain channel response output from channel estimation block 211 to the time domain (¶ [0027]), generating a filtered time-domain response based on a constraint applied to the time-domain channel response, as filter 215 performs time-domain filtering on the time-domain channel response (¶ [0027]), where the filtering is based on a constraint (i.e. a mask) applied to the time-domain channel response (¶ [0028]), generating a reconstructed frequency-domain channel response based on the filtered time-domain channel response, as FFT 217 transforms the filtered time domain channel estimate to the frequency domain (¶ [0027]).  
Aytur does not expressly disclose that the reconstructed frequency-domain channel response is used as the basis to determine a state of the space.
Lau discloses that a channel state information (CSI) is determined based on pilot information using a channel estimation method (¶ [0081]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to determine a state of a space (i.e. channel state information) based on a determined channel estimate, as suggested by Lau, on the channel estimate provided by Aytur, as it provides for CSI feedback information that is useful at a transmitting end for optimizing communication.
Regarding claims 32 and 38, Aytur discloses that the channel estimate in the time domain forms what is considered a time domain impulse response of the channel (¶ [0033]), where such an impulse response is inherently known to include a plurality of time domain pulses each having an amplitude coefficient and a pulse time (i.e. see Aytur, Fig. 10).
Regarding claims 33 and 39, Aytur further discloses that a mask is used as a constraint applied to the time-domain channel response (see Figs. 3, 10), where the mask provides a constraint on the pulse time of the time-domain pulses as samples at certain pulse times are zeroed out (¶ [0028]). 
Regarding claims 34 and 40, Aytur further discloses that a mask is used as a constraint applied to the time-domain channel response (see Figs. 3, 10), where the mask provides a constraint on the amplitude coefficient of the time-domain pulses as the mask may provide a reduction in magnitude of the samples (¶ [0028]).
Regarding claims 35 and 41, Aytur further discloses that the wireless signal comprises an OFDM signal, where the frequency-domain channel response is based on one or more training fields in a PHY frame of the OFDM signal (see ¶¶ [0026], [0051]-[0055]).
Regarding claims 36 and 42, Aytur discloses that the wireless signal is formatted according to a wireless communication standard (i.e. OFDM UWB – ¶ [0051]).
Claims 43-54 are rejected under 35 U.S.C. 103 as being unpatentable over Aytur et al. in view of Dash et al. U.S. Patent App. Pub. No. 2020/0145072.
Regarding claims 43 and 49, Aytur discloses a method and device (i.e. receiver –  Fig. 1) used in a communication system and shown to include a number of elements including controller 127, and thus inherently includes a processor and associated memory, the device configured to perform operations comprising: obtaining a frequency-domain channel response based on a wireless signal transmitted through a space, as channel estimation is performed by channel estimation block 211 on a frequency domain signal (see Fig. 2, ¶ [0026]), generating a time-domain channel response based on the frequency-domain channel response, as IFFT 213 transforms the frequency-domain channel response output from channel estimation block 211 to the time domain (¶ [0027]), generating a filtered time-domain response based on a constraint applied to the time-domain channel response, as filter 215 performs time-domain filtering on the time-domain channel response (¶ [0027]), where the filtering is based on a constraint (i.e. a mask) applied to the time-domain channel response (¶ [0028]), generating a reconstructed frequency-domain channel response based on the filtered time-domain channel response, as FFT 217 transforms the filtered time domain channel estimate to the frequency domain (¶ [0027]).  
Aytur does not expressly disclose obtaining multiple channel responses based on a set of wireless signals, and that the generated set of reconstructed frequency-domain channel responses is used as the basis to detect motion of an object in the space.
Dash discloses a MIMO system employing a set of wireless signals (see Figs. 1-3, ¶ [0047]), where MIMO channel estimation involves performing channel estimation for each signal, and channel estimates are used for CSI based motion detection (¶¶ [0100], [0101], [0140]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to determine channel estimates from a set of wireless signals in a MIMO system for motion detection, as suggested by Dash, in the system of Aytur, as such detection is used for WLAN diagnosis, home security, etc. (see Dash, ¶ [0140]).
Regarding claims 44 and 50, Aytur discloses that the channel estimate in the time domain forms what is considered a time domain impulse response of the channel (¶ [0033]), where such an impulse response is inherently known to include a plurality of time domain pulses each having an amplitude coefficient and a pulse time (i.e. see Aytur, Fig. 10).
Regarding claims 45 and 51, Aytur further discloses that a mask is used as a constraint applied to the time-domain channel response (see Figs. 3, 10), where the mask provides a constraint on the pulse time of the time-domain pulses as samples at certain pulse times are zeroed out (¶ [0028]). 
Regarding claims 46 and 52, Aytur further discloses that a mask is used as a constraint applied to the time-domain channel response (see Figs. 3, 10), where the mask provides a constraint on the amplitude coefficient of the time-domain pulses as the mask may provide a reduction in magnitude of the samples (¶ [0028]).
Regarding claims 47 and 53, Aytur further discloses that the wireless signal comprises an OFDM signal, where the frequency-domain channel response is based on one or more training fields in a PHY frame of the OFDM signal (see ¶¶ [0026], [0051]-[0055]; also see Dash – Fig. 3, ¶ [0046]).
Regarding claims 48 and 54, Aytur discloses that the wireless signal is formatted according to a wireless communication standard (i.e. OFDM UWB – ¶ [0051]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        8/2/2022